Wickhem, J.
The sole question upon this appeal is whether the findings are sustained by the evidence, and it is *354the conclusion of the court that the judgment herein should be affirmed without opinion. This memorandum is filed solely for the purpose of calling attention to an impropriety upon the part of the attorney for the respondent. Mr. Adamkiewicz drafted the will in question, was an important witness upon .the issue of undue influence, and must have anticipated in advance of the trial that his presence as a witness would be required. It appears from the record that he nevertheless appeared and conducted the litigation on behalf of the estate. In such a situation a lawyer should withdraw from the conduct of the litigation, or his clients should forego his testimony. The matter has recently been discussed in Interior Woodwork Co. v. Buhler, ante, p. 1, 238 N. W. 822, and needs no further exposition here.
By the Court. — Judgment affirmed.